PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/566,757
Filing Date: 10 Sep 2019
Appellant(s): Gibson et al.



__________________
David Bernstein, RNo. 71064
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/15/2021 from which the appeal is taken is being maintained by the examiner.


(2) Response to Argument

The Appellant presents the following argument(s) [in italics] (see Appeal Brief Page 13, Page 16 )
1. The combination of references does not teach or suggest
“determining [for each... of a set of characteristics describing tracks provided by the media-providing service]... a measure of divergence indicating a degree of lack of uniformity in the listening history of the user with respect to listening contexts.”

… nothing in Reznor teaches or suggests measuring a degree of lack of uniformity in the listening history of the user, much less with respect to listening contexts… the Office Action relies on Reznor for teaching “determining a measure of value with respect to listening contexts” and relies on Cama for teaching a “measure of  divergence” and “a threshold indicative of divergence and/or a lack of uniformity.” … this approach parses the claim language too finely, and thus does not consider the claim as a whole… Separating the “measure of divergence” from the claimed “listening contexts” guts this limitation of any meaning, because the measure of divergence is “with respect to the listening contexts…
The Examiner respectfully disagrees with the Appellant. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  Reznor and Cama are analogous art because they present concepts and practices regarding learning algorithms for generating recommendations for a user.   At the time of the effective filing date of the claimed invention it would have been obvious to combine Cama into Reznor.  The motivation for the said combination would have been to identify the music candidate from the music repository 103 that may offer the greatest amount of surprise, but still be similar enough to the preferred music parameters to be considered enjoyable by the user.(Cama-Paragraph 48)
The Examiner notes wherein the Reznor input values for generating a song playlist are readily applicable as input to the Cama calculation of a measure of divergence.

The Appellant presents the following argument(s) [in italics] (see Appeal Brief Page 16, Page 17 )
2. Reznor is relied upon as teaching “for each characteristic of a set
of characteristics describing tracks provided by the media-providing service, determining a measure of value with respect to listening contexts for the listening history of the user, wherein each characteristic has a plurality of possible values,” but fails to do so.

… the values described in Reznor are input by the user for a particular song, and are not values determined from the listening history of the user… The claim, in contrast, uses the phrase “in the listening history” to modify the claimed “measure of divergence.”…
The Examiner respectfully disagrees with the Appellant. 
Initially the Examiner notes wherein the Reznor input values for generating a song playlist are readily applicable as input to the Cama calculation of a measure of divergence. 
 	Reznor also disclosed analyzing a user listening history (Reznor-Paragraph 40, learn music profile during playback , Paragraph 41, analyze from previously compiled playlists )
 	  
 The Appellant remarks appear to imply wherein the Reznor input values are strictly confined to the user’s musical preferences in terms of genre and musical construction/signature.
The Appellant remarks appear to imply wherein 1) in applying Reznor input values to the Cama disclosure, there is no association between the Reznor input values 
 The Examiner does not agree with the characterization of the prior art by the Appellant.
Reznor disclosed wherein the Reznor input values for generating a recommendation includes various listening contexts in addition to the musical genre/signature. (Reznor-Paragraph 19, user can input values associated with songs desired in a playlist. For example, the values can relate to locations, desired activities (e.g., jogging, "on the move," etc.), other users of the music service, moods of the user, and/or desired genres)
Reznor is applying both listening contexts and listening history as input  in addition to the musical genre/signature. 
Thus in applying Reznor input values to the Cama disclosure , the Reznor listening context and listening history is factored into the Cama calculations for measuring a degree of lack of uniformity in the listening history of the user.
 

The Appellant presents the following argument(s) [in italics] (see Appeal Brief Page 18 )
3. The combination of references does not teach or suggest “identifying a characteristic, of the set of characteristics, having a respective measure of divergence that satisfies a threshold indicative of the lack of uniformity in the listening history with respect to the listening contexts.”

… Cama also does not make a determination as to whether a characteristic varies across listening contexts…Nothing in Cama teaches comparing these music parameters across listening contexts to determine whether the parameters vary based on context…
The Examiner respectfully disagrees with the Appellant. 
The Examiner notes wherein Cama is not limited to measuring diversity of user’s musical preferences purely in terms of genre and musical construction/signature.
The Examiner notes wherein Cama is also making a determination as to whether a characteristic varies across listening contexts because Cama Paragraph 26 disclosed using lifestyle and social class information for making the recommendations. Cama Paragraph 48, Paragraph 55, Paragraph 60, Paragraph 66 disclosed calculating the similarity and deviation for each known parameter, including lifestyle, social class, and context specific conditions.   Cama Paragraph 48, Paragraph 55, Paragraph 60, Paragraph 66 disclosed calculating the similarity and deviation for listening history because Cama is using previously gathered data as feedback to continually update the Cama calculations.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREG C BENGZON/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        
Conferees:
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        


                                                                                                                                                                                                    { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.